Citation Nr: 0803647	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  00-19 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to service connection for a right ankle 
disorder, diagnosed as status post-open reduction and 
internal fixation, to include as secondary to service 
connected bilateral leg stress fractures, including 
treatment for same.

2.	Entitlement to an increased rating for residuals of 
bilateral leg stress fractures, currently evaluated as 10 
percent disabling.

3.	Entitlement to an increased rating for depression and 
anxiety, currently evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1988 to April 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
which, relevant to the instant appeal, denied service 
connection for a right ankle disability and denied a rating 
in excess of 10 percent for service connected bilateral lower 
leg stress fractures.  The RO issued a notice of the decision 
in February 2000, and the veteran timely filed a Notice of 
Disagreement (NOD) in March 2000.  Subsequently, in July 2000 
the RO provided a Statement of the Case (SOC), and 
thereafter, in September 2000, the veteran timely filed a 
substantive appeal as to these issues.

Thereafter, in March 2002, the RO issued another decision, 
which continued the February 2000 determinations.  It 
supplied a notice of this decision in March 2002, and the RO 
issued another SOC in April 2004.       

The veteran requested a Central Office hearing on this 
matter, which was held in April 2005 where the veteran 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.  In June 
2005, the Board remanded the appeal for additional 
development.  Thereafter, the RO supplied a Supplemental 
Statement of the Case (SSOC) in April 2006, and the Board, 
again, in December 2006 remanded the appeal for further 
development, to include providing the veteran the opportunity 
to appoint a representative, issuing an SOC relating to the 
veteran's increased rating claim for service connected 
depression and anxiety, along with notification about the 
necessity of filing a substantive appeal to perfect an appeal 
of this issue, and supplying proper Veterans Claims 
Assistance Act (VCAA) notice.  The RO provided SSOCs in 
September 2007 and October 2007.   

By way of background, the Board comments that at the April 
2005 hearing the veteran had indicated that she had a 
bilateral knee disability that she believed was secondary to 
her service-connected disabilities and/or were due to 
medications prescribed during service and for her service-
connected disabilities.  See Hearing Transcript at 21.  In 
addition, in April 2005, the veteran claimed entitlement to 
service connection for hypertension and submitted a medical 
opinion to support her claim.  The Board again refers those 
claims to the RO and in so doing notes that with respect to 
service connection for hypertension that claim was previously 
denied in a rating decision dated in July 1996, but the 
veteran did not file a notice of disagreement with that 
determination. The issues for RO consideration are, 
therefore, entitlement to service connection for right and 
left knee disabilities and whether new and material evidence 
has been presented to reopen the claim of entitlement to 
service connection for hypertension.

In the June 2005 remand, the Board also noted that at the 
April 2005 hearing, the veteran asserted the issue of 
entitlement to a rating in excess of 30 percent for headaches 
was among the issues on appeal.  The Board observed that the 
veteran's NOD with the March 2002 rating decision addressing 
this disorder concerned only the effective date for the 
increased rating and not the rating itself and that the RO 
had not addressed the issue of an increased rating for 
headaches in the March 2004 SOC in which it had addressed the 
issue of entitlement to an earlier effective date for the 30 
percent rating.  The veteran did not perfect an appeal as to 
the effective date for the 30 percent rating for headaches.

The Board requested that the RO clarify whether the veteran 
had submitted a timely notice of disagreement with its March 
2002 rating decision appealing for a higher rating for 
headaches.  The record includes an April 2006 deferred rating 
decision in which it is noted that the Appeals Management 
Center (AMC) reviewed the record and determined the veteran 
had not filed an NOD with the rating assigned for headaches, 
and the Board finds nothing that may be construed as a timely 
NOD with the 30 percent rating assigned for headaches in the 
March 2002 rating decision.  In the absence of a timely 
notice of disagreement, the Board is without jurisdiction to 
consider an increased rating claim for headaches. See 
Archbold v. Brown, 9 Vet. App. 124 (1996) (a notice of 
disagreement initiates appellate review in VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of substantive appeal 
after statement of the case is issued). The RO should clarify 
whether it is the veteran's intention to seek an increased 
rating for her service-connected headache disability.

In the April 2006 deferred rating decision, the AMC also 
noted that review of the record included a February 2001 
deferred rating decision.  In that deferred rating decision, 
a Decision Review Officer (DRO) stated, in pertinent part, 
that when the veteran reported for a personal hearing on 
January 31, 2001, she indicated that she wanted to claim an 
increased rating for her service-connected uterine fibroids 
with dysmenorrhea, then rated as 10 percent disabling.  In 
February 2002, the veteran requested a temporary 100 percent 
rating because of her February 2002 hysterectomy associated 
with her service-connected gynecological disability.  In a 
rating decision dated in March 2002, the RO granted a 100 
percent rating from the day following the veteran's 
hysterectomy in February 2002, followed by a 30 percent 
rating effective in June 2002.  The RO also granted special 
monthly compensation an account of anatomical loss of a 
creative organ from the day following surgery in February 
2002.  The veteran did not file an NOD with the March 2002 
rating decision, but in the April 2006 deferred rating 
decision, the AMC noted that the veteran's claim for an 
increased rating prior to the date of her February 2002 
hysterectomy remains unadjudicated.  The Board therefore 
refers the claim for an increased rating for her service-
connected uterine fibroids with dysmenorrhea prior to the 
February 2002 hysterectomy to the RO for appropriate action.

Additionally, the veteran submitted a request to advance her 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was granted in October 2006.

The Board finds that the AMC/RO complied with some, but not 
all, of the December 2006 Remand directives, and therefore 
the Board may proceed with its review of only certain aspects 
of this appeal.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).  With 
respect to the veteran's increased rating claim for service 
connected depression and anxiety, this aspect of the appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on her part.  


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of her claims and has notified her of 
the information and evidence necessary to substantiate the 
claims addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	The veteran's service medical records (SMRs) bear no 
indication of any complaints of, treatment for, or 
diagnosis of a right ankle injury or disability; arthritis 
of the right ankle is not apparent within one year of 
service; the preponderance of the evidence is against a 
causal link between a current right ankle disability and 
the veteran's active service, to include medications taken 
during that time; the preponderance of the competent 
evidence is against a finding that service-connected 
disability status-post bilateral lower leg stress 
fractures caused or aggravated her right ankle disability.

3.	The veteran's service connected bilateral stress 
fractures, lower legs, are manifested by pain but no 
appreciable limitation of function; there is no X-ray 
evidence of involvement of two or more major joints or two 
or more minor joint groups, with occasional incapacitating 
exacerbations; there is no functional limitation of either 
knee or ankle due to old, healed lower leg stress 
fractures.    






CONCLUSIONS OF LAW

1.	Service connection for a right ankle disorder, diagnosed 
as status post-open reduction and internal fixation, to 
include as secondary to service connected bilateral stress 
fractures of the legs is not warranted.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2007).   

2.	The criteria for a rating in excess of 10 percent for 
residuals, stress fracture, bilateral legs, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.20, 4.40, 4.71a, Diagnostic Codes 5003, 
5010 (2007).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA, and that 
any presumed prejudice to the veteran as a result of belated 
timing of such notice has been rebutted.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2007 letter sent to the veteran by the RO adequately apprised 
her of the information and evidence needed to substantiate 
the claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The May 2007 letter from the RO satisfies these mandates.  It 
informed the veteran about the type of evidence needed to 
support her direct and secondary service connection claim, 
namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service, or proof that a service 
connected disability caused or aggravated a non-service 
connected disorder.  The letter further apprised the veteran 
that to establish entitlement to an increased rating for a 
service connected disability, she must present evidence 
illustrating that the disability had worsened.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, she 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for her if the RO determined such to be 
necessary to make a decision on the claims.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in her possession and 
notified her about the Dingess elements pertaining to 
calculation of disability ratings and effective dates.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in her possession, and that she 
received notice of the evidence needed to substantiate her 
claims, the avenues by which she might obtain such evidence, 
and the allocation of responsibilities between herself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
February 2000 RO decision that is the subject of this appeal 
in its May 2007 letter.  Where such a timing error occurred, 
the Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders, 487 
F.3d at 886, 889 (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice to the 
veteran has been rebutted.  The RO cured this timing defect 
by providing complete VCAA notice together with 
readjudication of the claims, as demonstrated by the October 
2007 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive multiple VA examinations, which were thorough in 
nature and adequate for the purposes of deciding these 
claims.  There is ample, competent medical opinion evidence 
addressing the contended causal relationships and the Board 
finds that the medical evidence of record is sufficient to 
resolve this appeal.  Accordingly, VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.



II. Service Connection

a. Law & Regulations

Direct Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Secondary Service Connection
Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the 
aggravation of a non-service-connected [secondary] condition 
by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a)").  If a veteran succeeds in 
establishing service connection for a secondary condition, 
"the secondary condition shall be considered a part of the 
original condition."  38 C.F.R. § 3.310(a).  

The Board acknowledges that VA recently amended 38 C.F.R. 
§ 3.310, effective October 10, 2006.  This amendment added 
the following provision to this regulation:  "(b) 
Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  38 C.F.R. § 3.310 (2006).  VA amended § 
3.310 "because of a court decision [Allen v. Brown, 7 Vet. 
App. 439 (1995)] that clarified the circumstances under which 
a veteran may be compensated for an increase in the severity 
of an otherwise nonservice-connected [disability,] which is 
caused by aggravation from a service-connected 
[disability]."  71 Fed. Reg. 52744 (Sept. 7, 2006).  Thus, 
"[t]he intended effect of this amendment is to conform VA 
regulations to the [Allen] court's decision."  71 Fed. Reg. 
52744 (Sept. 7, 2006).  Because this amendment is in the 
nature of a clarifying revision, rather than a substantive 
change, and because VA clearly expressed its intent to 
conform this regulation to already-existing case law, the 
Board will employ the same analysis as it has since Allen and 
consistent with the principles contained therein, as outlined 
above.       



Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

b. Factual Background
The veteran's May 1988 Report of Medical Examination for 
Enlistment discloses a normal clinical evaluation of the 
lower extremities and feet.  In her accompanying Report of 
Medical History, the veteran made no indication of any right 
ankle injuries or disorders.  

A January 1996 Chronological Record of Medical Care reveals 
that the veteran did not report having incurred any "major . 
. . injury."

The veteran's March 1996 Report of Medical Examination for 
Separation contains a normal clinical evaluation of the lower 
extremities and feet.  In her companion Report of Medical 
History, the veteran did not indicate that she had any ankle 
or foot trouble.  

A January 1999 and February 1999 VA medical notes indicate 
that the veteran had fractured and dislocated her right 
ankle, and in her June 1999 correspondence, the veteran 
recounted how "[o]n January 15, 1999 at approximately 1230 
PM I was injured while walking at Makalapa clinic grounds at 
Pearl Harbor."  She further described her course of 
emergency room treatment as a result of this right ankle 
injury.   (The veteran was discharged from active duty in 
April 1996.)   

As reflected in a January 2000 VA orthopedic examination 
report, the veteran was diagnosed with status post-open 
reduction internal fixation, right ankle.  The clinician did 
not offer any nexus opinion as to the likely etiology of this 
fracture.  

Another March 2001 VA examination report diagnosed the 
veteran with status post-right ankle fracture, and determined 
that "[i]t is not likely that the ankle fracture is 
secondary to the stress fractures."  The clinician also 
stated, however, that it "is impossible to determine if the 
ankle fracture was actually due to osteoporosis," which may 
have been triggered by the veteran's decreased bone density 
that may have occurred through her use of Norplant.  

As reflected in a December 2002 VA medical examination 
report, the clinician conducted a physical examination of the 
right ankle, and determined that any physical impairment of 
this ankle appeared minimal.  He also concluded that the 
right ankle fracture was not related to any medication taken 
by the veteran, to include that taken during service or for 
her service connected depression, although he suggested that 
the Board garner a specialist's (pharmacologist's) opinion on 
this.  

At her April 2005 Board hearing the veteran testified that a 
physician had suggested that her frequent use of Norplant and 
use of hormone therapy may have contributed to changes in her 
bone density and bone mass and the occurrence of osteopenia, 
which, in turn, may have rendered the veteran prone to the 
right ankle fracture.  Hearing Transcript at 4, 5, 20.  The 
veteran noted that she did not get this opinion in writing, 
however.  Hearing Transcript at 4.  She also conceded that 
she had no right ankle abnormality prior to entering active 
service, and that she did not injure her right ankle during 
active duty service, but that said injury occurred after her 
service discharge.  Hearing Transcript at 19.       

In January 2006 the veteran submitted to another VA 
examination.  The examiner reviewed the veteran's claims 
file.  After a physical examination, the clinician concluded 
that "[i]t is less likely that right ankle fracture occurred 
as a result of the prior history of bilateral tibial stress 
fracture."  The clinician reasoned that said right ankle 
fracture "could have occurred in the absence of these stress 
fractures, and there is no prior history of ankle abnormality 
that may have favored a circumstance whereby fracture was 
more likely to occur."  She did state, however, that 
conflicting medical studies had suggested a link between 
hormonal therapy as contributing to fracture risk, but she 
noted that rendering an opinion on whether the veteran's 
intake of such hormone treatment likely caused or contributed 
to her right ankle fracture would amount to mere speculation.  
The veteran's ongoing complaint of pain or aching in the 
lower extremities, however, did not appear to be related to 
stress fractures at the current time, although the exact 
etiology of said complaint was unknown.       

As reflected in a letter dated August 2006, the veteran's 
employer proposed her removal from the position of a licensed 
nurse practitioner based on physical disability resulting 
from residuals stemming from gastro-bypass surgery.  

September 2006 and October 2006 private medical records and a 
March 2007 VA medical record indicate that the veteran had 
rheumatoid arthritis and fibromyalgia.

In a March 2007 letter to Senator Mikulski, the veteran 
stated that she experienced pain because of various arthritic 
conditions.  She further indicated that she had lost her job 
due to her disabilities.

In June 2007 the veteran underwent a VA examination of the 
right ankle.  Imaging studies conduced in January 2006 
revealed a healed fracture of the right ankle without 
evidence of post-traumatic arthritis or bone or joint 
impairment.  There was no significant bone, joint, or soft 
tissue abnormality, and X-rays of the tibia also disclosed no 
abnormality.  A DEXA scan in January 2006 likewise revealed 
normal bone density.  Based on these data and a physical 
examination, the clinician diagnosed the veteran with a 
healed fracture of the right ankle, with no current evidence 
of bone demineralization as of January 24, 2006.  

Another June 2007 VA examination report indicates that the 
veteran previously had taken Norplant for years to treat 
chronic pelvic pain and menorrhagia as well as sertraline for 
several years.  The veteran believed that said medications 
led to weight gain and loss of bone density, which caused or 
aggravated her right ankle fracture in 1999.  The clinician, 
after reviewing the veteran's claims file and taking her 
medical history, determined that "I do not feel that her 
medications contributed either to her weight gain, nor did 
they contribute to the osteopenia, of which there was very 
minor, that caused the fractured ankle. . . . I do not feel 
that medications caused her [weight] problem.  I do not feel 
that her body habitus was because of her medications, 
particularly the Norplant nor the sertraline, and not do I 
feel that either of these medications contributed to the loss 
in bone density, as the bone DEXA testing only showed an 
osteopenia, and not osteoporosis."  The clinician explained 
this conclusion by citing to the fact that the veteran had a 
family history of large females, all of which "were found to 
be over six feet tall and average weight of 270 pounds," and 
that the veteran incurred the right ankle fracture "after 
she tripped over an exposed branch in the middle of the night 
. . . catching her ankle under the tree root and falling 
forward and twisting."  She also observed that DEXA testing 
had revealed only "borderline low L2-L4, but normal femur, 
and this was an indication of very mild osteopenia just of 
the lumbar spine, but not of the big bones," and that 
although sertraline could be associated with weight gain, it 
also could cause weight loss.             

In August 2007 the veteran submitted various documents, which 
discuss studies that suggest the existence of an association 
between the loss in bone density as a result of using the 
injectable contraceptive Depo-Provera.    

c. Discussion
The Board determines that the evidence preponderates against 
a finding that the veteran's right ankle disorder began 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  The veteran's SMRs bear no indication of any 
complaints of, treatment for or diagnosis of a right ankle 
injury and the veteran herself has conceded that she 
fractured her right ankle after her service discharge, in 
January 1999.  See Hearing Transcript at 19.  There is also 
no medical or X-ray evidence of arthritis of the right ankle 
within one year of service and it is not contended otherwise.  
Thus, presumptive service connection for arthritis of the 
right ankle is not warranted.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  The thrust of the veteran's claim 
is that her right ankle fracture was the result of 
medications prescribed during service and/or that it is 
secondary to her service-connected stress fractures of the 
lower legs.  

As for service connection based upon a link to in-service 
medications (also under the provisions of 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303) and/or based upon a finding that the 
veteran's right ankle fracture was secondary to her service-
connected bilateral lower leg stress fractures (38 C.F.R. 
§ 3.310), there is evidence that supports and weighs against 
both theories.  It is the Board's responsibility to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another. Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the Board must determine the weight 
to be accorded the various items of evidence in this case 
based on the quality of the evidence and not necessarily on 
its quantity or source. 

The evidence weighs against the claim for service connection 
for a right ankle disability under either of the remaining 
theories.  With respect to the claim that the veteran's 
bilateral stress fractures caused or aggravated her right 
ankle disability,  as discussed in more detail below, the 
clinical and X-ray evidence does not show that  the old, 
healed stress fractures are productive of any appreciable 
functional limitation, to include knee or ankle instability, 
that would lead to a fall.  All of the competent medical 
opinions from physicians of record that address the 
likelihood that the veteran's right ankle fracture was caused 
or aggravated by her service connected bilateral stress 
fractures, lower legs, have indicated that no such nexus 
exists.  While the veteran's background as a nurse 
practitioner gives her some competence to address this 
matter, both the March 2001 and the January 2006 VA 
physicians who examined her determined that the right ankle 
fracture was not secondary to the stress fractures.  These 
opinions were based upon an examination of the veteran, to 
include obtaining a medical history, and the latter opinion 
was also based upon a review of the claims file.  In February 
2007, a VA nurse practitioner reviewed the claims file and 
determined that it was not likely that a link to service 
existed, given the nature of the fall that led to the 
fracture as well as the veteran's family history of obesity.  
The veteran's opinion is provided in conjunction with a claim 
for compensation.  For these reasons, the Board finds that 
the physicians' opinions and the opinion of a nurse 
practitioner who independently reviewed the claims file are 
of greater probative value when compared to the veteran's 
opinion.  

As to the allegation of a link to the administration of in-
service medication (Norplant), while the January 2006 VA 
clinician suggested (without offering a positive or negative 
opinion) that it could be possible that Norplant could lead 
to loss of bone density, which, in turn, could have made her 
prone to bone fractures, such a speculative opinion is of no 
probative value.  38 C.F.R. § 3.102 (2007) provides that 
service connection may not be based on a resort to 
speculation or even remote possibility, and a number of Court 
cases have provided additional guidance as to this aspect of 
weighing medical opinion evidence.  See, e.g., Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).

The VA examiner who addressed the issue of the alleged nexus 
between the post-service ankle fracture and the in-service 
medication (Norplant) in January 2006 was unable to conclude 
that such a link existed.   The December 2002 VA medical 
examiner offered a negative opinion for any causal nexus 
between the right ankle fracture and any medications taken by 
veteran.  And, as noted above, a nurse practitioner who 
reviewed the record determined that it was not likely that 
any such link existed, given the nature of the fall that led 
to the fracture as well as the veteran's family history of 
obesity.  For the same reasons given with respect to the 
opinions regarding the alleged nexus to stress fractures, 
these latter opinions are of greater weight when compared to 
the veteran's allegation of a causal link between in-service 
medications and the post-service ankle fracture.  The medical 
evidence weighing against the contended causal relationship 
includes thorough examinations of the veteran in December 
2002 and January 2006 and a review of the relevant evidence 
in the claims file in January 2006 and again in February 
2006.    

For the reasons stated above, the Board finds that service 
connection for residuals of a right ankle fracture is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply 
to the instant case.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"). 


III. Increased Rating

a. Law & Regulations

Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

With respect to evaluations of bilateral stress fractures, 
lower legs, the Board notes that the schedule of ratings does 
not contain a provision that specifically applies to this 
disability.  In such a circumstance when the Board encounters 
an unlisted disability, 38 C.F.R. § 4.20 permits application 
of ratings under a closely related disease or injury in which 
not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  

In this regard, 38 C.F.R. § 4.71a, Diagnostic Code 5010 
provides that arthritis due to trauma that is substantiated 
by X-ray findings is to be rated as degenerative arthritis.  
Diagnostic Code 5003, in turn, which governs disability 
ratings for such degenerative arthritis, provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
rating for degenerative arthritis with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Note (1) provides that the 20 pct and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  Note (2) 
provides that the 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

When some limitation of motion of the specific joint or 
joints involved exists that is noncompensable (zero percent) 
under the appropriate Diagnostic Codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate Diagnostic Codes, the compensable limitation of 
motion should be rated under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995); accord Tucker v. West, 11 Vet. 
App. 369, 373 (1998) (noting that "in accordance with 38 
C.F.R. § 4.40, the Board is required to consider the impact 
of pain in making its determination . . . and articulate how 
pain on use was factored into its decision").  Functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of a claimant.  38 C.F.R. 
§ 4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Additionally, "[w]eakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40.  The 
Board observes that 38 C.F.R. § 4.40 does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

Increased Rating Claim
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mayfield, --Vet. App.--, 2007 WL 4098218, * 3; see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   In this 
regard, the Court has recognized that "[i]f VA's 
adjudication of any increased-rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased-rating claim was 
filed until a final decision on that claim is made."  Hart, 
supra, at *3.  Accordingly, "staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  
Id.
   
In addition, "[w]here there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating."  38 C.F.R. § 4.7.  

Standard of Proof
As with service connection claims, if the evidence falls in 
relative equipoise, the veteran receives the benefit of the 
doubt in her favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

b. Factual Background
By way of a June 1997 decision and notice of decision, the RO 
continued the veteran's 10 percent evaluation for bilateral 
stress fractures.  In June 1999 the veteran submitted an 
increased rating claim for this disability.    

A January 2000 VA examination report, where the clinician 
reviewed the claims file, indicates that the veteran's lower 
legs exhibited no swelling, heat, erythema, or tenderness.  
Temperature, color and vasculature also appeared normal.  The 
stress fractures were clinically well-healed, and the veteran 
had no shortening, angulation or false motion.  The veteran 
arose and stood normally, and her gait appeared normal.  She 
squatted normally, could heel-toe walk normally, and could 
hop on each leg, although only moderately well on the right 
foot.  The examiner diagnosed the veteran with status post-
stress fractures, both lower legs.     

In her March 2000 NOD, the veteran stated that she 
experienced constant tenderness and inflammation in her 
bilateral lower legs.  She further indicated that as a nurse, 
this disability had made her job difficult and restrictive.  

As reflected in a March 2001 VA examination, the veteran 
complained of bilateral shin pain.  An examination of both 
legs was essentially normal, without any deformity, although 
the veteran had subjective tenderness to palpation of the 
anterior tibia bilaterally.  The clinician diagnosed the 
veteran with status post-bilateral stress fractures, with 
subjective pain in the lower legs.    

In December 2002, the veteran submitted to another VA 
examination to evaluate her service connected bilateral 
stress fractures.  The clinician reviewed relevant portions 
of the claims file.  The veteran complained of chronic aching 
and pain in the legs, but a physical examination of the 
tibias revealed no abnormality and no gross bony deformities.  
The examiner opined that much of the veteran's symptoms of 
pain in the legs occurred because of her obesity (270 
pounds).  He diagnosed the veteran with past findings of 
minimal stress fractures of both tibias, and noted that 
"[t]here is no objective evidence of any problem with the 
tibias.  The best objective finding is that of being 
overweight."    

At her April 2005 Board hearing the veteran testified that 
her bilateral stress fractures caused persistent discomfort, 
for which she used comfortable shoes and anti-inflammatories, 
which helped.  Hearing Transcript at 6, 8.  The veteran also 
described that she employed ice and heat therapy on her legs, 
and that she missed work approximately five to six days 
yearly because of this.  Hearing Transcript at 7, 11.  
Overexertion in the form of standing for prolonged periods 
tended to trigger exacerbations of the bilateral shin pain.  
Hearing Transcript at 8.  She noted that she could not 
perform such activities as running in an emergency in her 
capacity as a licensed nurse practitioner or aerobic 
activity.  Hearing Transcript at 10.         

A January 2006 VA medical examination report, where the 
clinician reviewed the claims file, disclosed that the 
veteran had not received any injections or special therapies 
for her shin splints nor had she experienced any periods of 
incapacitation requiring bed rest ordered by a physician.  
The veteran reported that she had good and bad days. But 
during flare-ups, which occurred one to four times monthly, 
she self-prescribed bed rest for about two days.  Prolonged 
walking and standing appeared to serve as precipitating 
factors.  The veteran continued to work from 16 to 40 hours 
weekly, depending on how she felt.  She could perform 
activities of daily living without limitation, but could not 
partake in athletic activities.  

On physical examination, the clinician observed edema of the 
bilateral legs, but indicated that this did not appear to 
emanate from the shin splints.  The examiner determined that 
the veteran's legs exhibited no abnormality, no gross bony 
deformities and basically the bilateral tibias felt and 
appeared normal.  A bone density scan in July 2000 had 
revealed normal femur and 91 percent uptake in the lumbar 
spine.  Bone mineral density (BMD) testing revealed low risk 
of fracture of the femur and lumbar spine.  A bone scan of 
the tibias revealed no evidence of any abnormal increased 
tracer uptake and no evidence of current stress fractures.  
Based on these data, the veteran received a diagnosis of 
bilateral tibial stress fractures, healed, with no current 
evidence of stress fractures.     

c. Discussion
The Board determines that the evidence preponderates against 
the veteran's increased rating claim on a schedular basis.  
Specifically, while the veteran has complained of pain and 
flare-ups associated with her bilateral stress fractures, the 
VA examinations of record, to include those conducted in 
January 2000, March 2001, January 2006, reveal essentially 
normal findings of the bilateral lower legs.  In fact, as of 
January 2006, a VA clinician determined that said stress 
fractures had healed, without any evidence of current 
fractures.  It is also pertinent to note that, according to 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996), the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, or DeLuca, supra (indicia of 
functional loss) are applicable only to those diagnostic 
codes (rating criteria) where the basis for rating is 
limitation of motion.  In any event, when considering the 
DeLuca criteria of pain and flares, the Board determines that 
the current 10 percent schedular evaluation adequately 
accounts for the veteran's pain, and the evidence weighs 
against an increased schedular rating to 20 percent under 
Diagnostic Codes 5003 and 5010, given the lack of objective, 
medical evidence of occasional incapacitating exacerbations.  
The veteran in fact testified in April 2005 that she used 
comfortable footwear and anti-inflammatories as well as ice 
therapy, which tended to help her bilateral lower leg pain, 
and the January 2006 VA clinician expressly indicated that 
the veteran had not experienced any periods of incapacitation 
requiring bed rest ordered by a physician.  

The preponderance of the medical evidence is also against a 
finding of secondary ankle or knee limitation of function.  
Specifically, none of the clinicians who have examined the 
veteran has indicated that there is any such functional 
limitation, to include instability and limitation of motion 
of the right ankle or right knee, which is attributable to 
old, healed stress fractures in the lower legs.  Thus, 
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261, and 
5271 are not applicable.  The Board has considered the 
veteran's background as a nurse practitioner but the 
objective findings recorded upon physical and X-ray 
examinations preponderate against the assertions of 
functional limitation made in conjunction with a claim for 
increased compensation.  The Board is not concluding that the 
stress fractures are asymptomatic.  However, repeated 
examinations have not shown any appreciable limitation of 
function of either leg due to old, healed lower leg stress 
fractures.  

For the reasons stated above, the Board finds that a rating 
in excess of 10 percent is not warranted for status-post 
stress fractures of the lower legs.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the increased rating claim 
must be denied.  38 U.S.C.A. § 5107(b); Ortiz, supra.  

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The veteran 
has testified that pain in her legs has caused her to miss 
work and has rendered it difficult for her to perform her 
professional duties as a licensed nurse practitioner.  
However, she has submitted no supportive evidence from an 
employer to support this allegation and, as noted ion the 
decision above, the objective clinical evidence from repeated 
examinations have revealed no appreciable limitation of 
function of either leg due to old, healed lower leg stress 
fractures.  Simply put, the weight of the evidence does not 
show that her service-connected bilateral stress fractures 
have caused a marked interference with employment.  In the 
presence of such factors, the criteria for submission for 
assignment of an extraschedular rating for her bilateral 
stress fracture disability pursuant to 38 C.F.R. § 
3.321(b)(1) is not warranted.   See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Service connection for a right ankle disorder, diagnosed as 
status post-open reduction and internal fixation, to include 
as secondary to service connected bilateral stress fractures 
of the legs and medication taken during active service or 
because of a service connected disability, is denied.

A rating in excess of 10 percent for residuals, stress 
fracture, bilateral legs, is denied.


REMAND

As noted above, in Board's December 2006 Remand, it 
specifically instructed the AMC/RO to "issue an appropriate 
statement of the case" with respect to the veteran's 
increased rating claim for her service connected psychiatric 
disability, in accordance with Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999), which the AMD/RO did.  The Board, 
however, also directed the AMC/RO to "[s]pecifically notify 
the veteran . . . of the need to file a timely substantive 
appeal if the veteran wishes to complete an appeal regarding 
an increased rating for her service connected psychiatric 
disability."  (Emphasis added).  This the AMC/RO did not do.  
While the AMC/RO properly provided two Statements of the Case 
(which it actually characterized as Supplemental Statements 
of the Case) relating to this increased rating claim in 
September 2007 and October 2007 as directed by the Board's 
December 2006 Remand, it failed to apprise the veteran of the 
need to perfect a substantive appeal of this issue.  Instead, 
it simply indicated that this claim, in addition to others, 
would be returned to the Board after a period of 60 days and 
that "[a] response at this time is optional."  See 
September 2007 & October 2007 SSOCs.  The AMC/RO's inaction 
constitutes a Stegall violation, which warrants the instant 
Remand.        

Accordingly, the case is remanded for the following action:

After completion of any other notice or 
development indicated by the state of the 
record, with consideration of all 
evidence added to the record subsequent 
to the last SSOC, the AMC/RO should 
specifically apprise the veteran of the 
time period within which she should file 
a substantive appeal if she wishes to 
perfect an appeal to the Board of an 
increased rating for her service 
connected psychiatric disability.

If otherwise in order, the case should thereafter be returned 
to the Board.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369, 370 
(1999) (per curiam).









This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


